MEMORANDUM OF DECISION.
The defendant appeals his convictions of unlawful sexual contact under 17-A M.R.S. A. § 255(1)(C) (1983 & Supp.1987) and attempted rape under 17-A M.R.S.A. § 152 (1983) and § 252(1)(A) (1983 & Supp.1987) after a jury trial in the Superior Court (Somerset County; Smith, J.). He contends that there was insufficient evidence for the jury to find beyond a reasonable doubt that the victim was not his spouse. We disagree. Although no witness stated in so many words that the defendant and the victim were not married, there was an abundance of circumstantial evidence to support a jury finding of that element beyond a reasonable doubt.
The entry is:
JUDGMENTS AFFIRMED.
All concurring.